John B. Robbins, Judge. Appellant Linda Kilpatrick appeals the Board of Review’s denial of unemployment compensation benefits in accordance with Ark. Code Ann. § 11-10-514 (Repl. 1996) upon finding that appellant was discharged for misconduct in connection with the work. She argues that the decision is not supported by substantial evidence. We affirm.  We do not conduct a de novo review on the appeal of a decision of the Board of Review. The findings of fact of the Board of Review are conclusive if they are supported by substantial evidence. Ark. Code Ann. § 11-10-529(c)(1) (Repl. 1996); Perdix-Wang v. Director, 42 Ark. App. 218, 856 S.W.2d 636 (1993). We review the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Board’s findings. Id. Even when there is evidence upon which the Board might have reached a different decision, the scope of judicial review is limited to a determination of whether the Board could reasonably reach its decision upon the evidence before it. Id.  Mere inefficiency, unsatisfactory conduct, failure of good performance as a result of inability or incapacity, inadvertence, and ordinary negligence or good-faith errors in judgment or discretion are not considered misconduct for unemployment insurance purposes unless they are of such degree or recurrence as to manifest culpability, wrongful intent, evil design, or an intentional or substantial disregard of an employer’s interests or of an employee’s duties and obligations. Shipley Baking Co. v. Stiles, 17 Ark. App. 72, 703 S.W.2d 465 (1986). In reaching its decision the Board noted the testimony of the employer’s store manager, Jim Fletcher, who testified that appellant was a single mother with four children who had been cosmetic-department manager for approximately two years. During this period of time, he arranged her work schedule so that she did not have to work nights or weekends to accomodate her child care responsibilities. In August 1994 appellant was granted a medical leave of absence with an understanding that she would return to work on October 31, 1994. Appellant neither returned to work nor contacted him on October 31, 1994. Approximately a week later appellant contacted him seeking her old job. He testified that he explained to her that he had hired someone else to fill the cosmetic-department manager position, but that he had another department manager position available. Appellant refused the other position. A few days later the new manager of the cosmetic department quit, so he contacted appellant. He testified that he explained to appellant that because of increased business all employees were now required to work additional hours, which meant that she would have to work an occasional night and weekend shift. He said that he no longer felt the need to accommodate the appellant’s child care responsibilities because she had a live-in boyfriend. While appellant’s testimony was inconsistent with Mr. Fletcher’s testimony in some respects, appellant testified that she worked occasional nights and weekends for approximately a month and a half. She then contacted the employer’s district manager on Friday, January 6, 1995, and informed him that she could not work the hours she was scheduled. She was told that if she could not work the scheduled hours she was discharged.  The Board of Review found that appellant refused to work her scheduled hours and that she did not show that her work schedule violated the terms of her hiring agreement. It concluded that appellant’s action of refusing to work the scheduled hours was a willful disregard of her employer’s best interests and was, therefore, misconduct. From our review of the record, there is substantial evidence to support the Board’s findings and decision. Therefore, we affirm the Board’s decision that appellant was discharged from her last work for misconduct in connection with the work. Affirmed. PITTMAN and Rogers, JJ., agree. Mayfield, Stroud, and Griffen, JJ., dissent.